DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claim 10 is rejected under 35 U.S.C. §101 for being directed to a non-statutory computer program and/or software, which is software per se. Software per se is not a statutory category of patentable subject matter under 35 U.S.C. §101. (See also, MPEP §2106; Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (1972)). 
Regarding claim 10, the claim is considered non-statutory (i.e., directed to subject matter not of a statutory category for patentability under 35 U.S.C. §101) because the claim is directed to a payment service “program”, which is software per se. The specification of the current application merely states present disclosure provides a payment service apparatus, a payment service system, a payment service method, and a payment service program that enable a person who has no client terminal capable of providing a payment service, to use a payment service.” (See paragraph [0005]). Hence, the payment service program is a type of software that contains no accompanying hardware structure. The limitation of claim 10 also notes this 

4. Claims 1–10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–5), a machine (claims 1–10), and a manufacture (claim 10), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  

executing a process of authenticating a user based on the received user information; and
when the authenticated user is a second user different from the first user, performing a payment process for the second user.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., authenticating a user and then performing a payment transaction (i.e., fraud prevention)).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Next, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. Here, the additional receiving user information from a client terminal equipped with a payment function and used by a first user” is an insignificant extra solution activity, which contains the additional element of a “client terminal,” which is a generic component used to implement the step. This step of “receiving user information from a client terminal equipped with a payment function and used by a first user” is mere data gathering that is being conducted that is a nominal or tangential addition to the claim. This is similar to the data gathering that the Federal Circuit found in CyberSource v. Retail Decisions, Inc., where information was obtained about credit card transactions so that the information can be analyzed in verifying credit card transactions. CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Similarly, the system in the current invention is obtaining user data. Specifically, this is receiving user data in order to then initiate a payment request tied to that particular user. This same analysis also applies to independent claim 1 which has nearly the same limitation pertaining to the receiving of user information as independent claim 1. Independent claim 1 also includes the additional element of a “reception unit” which is being used to receive the user data. This is a generic component used to implement this step of obtain user information. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “reception unit,” “processing unit,” and “client terminal” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0006] of the specification). In addition, same abstract idea cited in independent claim 9 also applies to the independent claim 1 as the second limitation of claim 1 is nearly identical to the second and third limitations of claim 9. Independent claim 1’s second limitation uses additional elements not found in claim 9 such as a “processing unit” and “reception unit” that are both being used to implement (“apply it”) the same abstract idea as recited in the claim 9.
The limitation of claim 9 that states: receiving user information from a client terminal equipped with a payment function and used by a first user” and its combination of elements define only well-understood, routine, conventional activity. This is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. (See MPEP § 2106.05(d) and the Berkheimer Memo). In the current invention, receiving user information using generic elements such as a “client terminal” is a well-understood, routine and conventional activity previously known to the industry. 
The Federal Circuit in buySAFE, Inc. v. Google, Inc. held that a computer receiving and sending information over a network is a well-understood, routine, and See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Similarly, in the present invention, the receiving user information from a client terminal (“computer”) which would occur over a network would constitute a well-understood, routine and conventional activity previously known to the industry. Therefore, the claimed additional elements do not amount to an inventive concept.
Dependent claims 2–8 and 10 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 recites limitations that add additional detail to the abstract idea noted in claim 9 in that it describes that position information of the client terminal or the user device is also obtained. Hence, this is another way (using location data of the user) to authenticate a user and then perform a payment transaction. Dependent claim 3 recites limitations that add additional detail to the abstract idea noted in claim 9 in that it describes that once the payment transaction is complete, deleting historical data pertaining to the second user. This directly relates to the payment process itself and ensuring that the sensitive user information is protected (i.e., fraud prevention).  Dependent claim 4 recites limitations that add additional detail to the abstract idea noted in claim 9 in that it describes that when the second user is authenticated, that the a predetermined bonus is given to the first user. This is an incentive that is given to the first user as a result of authentication of the second user. Dependent claim 5 recites limitations that add additional detail to the abstract idea noted in claim 9 in that it describes what the authentication for a user comprises. It is either a biometric information or predetermined authentication print of a user. Claim 5 also includes an additional element not found in any of the independent 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Claim Interpretation - § 112 (f) Notification
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 1 contains the following limitation: a reception unit (“generic placeholder”) configured to (“transition word”) receive user information (“functional language”) from a client terminal equipped with a payment function and used by a first user…” This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation 
Claim 1 also contains the limitation: “a processing unit (“generic placeholder”) configured to (“transition word”), when a user authenticated based on the user information received by the reception unit is a second user different from the first user, perform a payment process for the second user (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0033] of the Applicant’s specification states that the “CPU 11A is a central processing unit that functions as a reception unit, a processing unit, and a preprocessing unit and governs the operation of the whole apparatus by executing various programs.”  Hence, the central processing unit is the specific structure that encompasses a processing unit and carries out the functions of this limitation. 

the reception unit (“generic placeholder”) is configured to (“transition word”), when the reception unit receives the user information, further receive position information of the client terminal (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0033] of the Applicant’s specification states that the “CPU 11A is a central processing unit that functions as a reception unit, a processing unit, and a preprocessing unit and governs the operation of the whole apparatus by executing various programs.”  Hence, the central processing unit is the specific structure that encompasses a reception unit and carries out the functions of this limitation.
Claim 3, which depends from claim 1, contains the limitation: “the client terminal (“generic placeholder”) is configured to (“transition word”), after the processing unit executes the payment process, delete historical information about the second user (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0028] of the Applicant’s specification states that the “For example, as shown in FIG. 1, the client terminal 18 may be a personal computer 18a or may be a mobile terminal 18b, 
Claim 4, which depends from claim 1, contains the limitation: “the processing unit (“generic placeholder”) configured to (“transition word”), when the authenticated user is the second user, further return a predetermined bonus to the first user, (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0033] of the Applicant’s specification states that the “CPU 11A is a central processing unit that functions as a reception unit, a processing unit, and a preprocessing unit and governs the operation of the whole apparatus by executing various programs.”  Hence, the central processing unit is the specific structure that encompasses a processing unit and carries out the functions of this limitation. 
Claim 5, which depends from claim 1, contains the limitation: the client terminal includes a photographing unit. Although, this limitation does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, paragraph [0035] of the Applicant’s specification states that “the client terminal 18 further includes a camera 181 as a photographing unit…” Hence, the photographing unit is a camera. 
the reception unit (“generic placeholder”) is configured to (“transition word”) receive a photograph of biometric information or predetermined authentication print of a user, taken by the photographing unit, as the user information (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0033] of the Applicant’s specification states that the “CPU 11A is a central processing unit that functions as a reception unit, a processing unit, and a preprocessing unit and governs the operation of the whole apparatus by executing various programs.”  Hence, the central processing unit is the specific structure that encompasses a reception unit and carries out the functions of this limitation.
Claim 6, which depends on claim 5, contain the limitation: “a preprocessing unit (“generic placeholder”) configured to (“transition word”), after the user is authenticated and registered, execute a process of generating an authentication code for printing out the authentication print and prompting to print out the generated authentication code (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0033] of the Applicant’s specification states that the “CPU 11A is a central 
Claim 7, which depends on claim 1, contains the following limitation: a service providing apparatus (“generic placeholder”) configured to (“transition word”), provide a predetermined service (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0212] of the Applicant’s specification states “[a]s shown in FIG. 25, the information processing system 17 according to the present embodiment includes a payment service server 11, a shopping support server 13 as a service providing apparatus…” Hence, a shopping support server is the specific structure that encompasses a service providing apparatus and carries out the functions of this limitation.  
Claim 8, which depends on claim 7, contains the following limitation: “the service providing apparatus (“generic placeholder”) is configured to (“transition word”) provide a vehicle allocation service on allocation of a vehicle (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional 
Claim 8 also contains the following limitation: “the payment service apparatus (“generic placeholder”) is configured to (“transition word”), when allocation of a vehicle is arranged by using the vehicle allocation service, identify the second user by using a photo image of authentication print, taken by the photographing unit and held by the second user, the authentication print being printed in advance” (“functional language”). This claim limitation does not use the word "means," but is nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph [0024] of the Applicant’s specification states “[a]s shown in FIG. 1, the information processing system 10 according to the present embodiment includes a payment service server 11 as a payment service apparatus…” Hence, a payment service server is the specific structure that encompasses a service providing apparatus and carries out the functions of this limitation. 

Claim 10, which depends from claim 1, also does not contain any limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see analysis of the claims above). 
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 1–2, 5, and 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over SAKO et al. (U.S. Pub. No. 2017/0008490) (hereinafter “Sako”) in view of Alsina et al. (U.S. Pub. No. 2015/0220931) (hereinafter “Alsina”). 
Regarding claim 1, Sako discloses a reception unit configured to receive user information from a client terminal equipped with a payment function and used by a first user. Sako states that “[f]urther, the taxi user 2C is caused to register his or her own name, address, date of birth, ID, password, telephone number and email address of the mobile phone terminal, credit card information, and settlement information such as bank account information of a financial institution. Moreover, as well as the first embodiment, an application program programmed to access the taxi allocation managing server 7 and transmit a request to allocate a taxi thereto together with his or her own current location is provided from the taxi company to the mobile phone terminal of the user 2C who becomes a member and installed.” (See paragraph [0144]). Hence, the user information is stores in a mobile phone (“client terminal”) of the user and then this mobile phone has a payment function to conduct transactions associated with allocating vehicles. In addition, Sako states that “In this embodiment, the wireless communication unit 102 is provided with a function to carry out communication such as telephone communication and electronic mail communication via the mobile phone 
Sako may not describe a processing unit configured to, when a user authenticated based on the user information received by the reception unit is a second user different from the first user, perform a payment process for the second user. However, Alsina teaches a processing unit configured to, when a user authenticated based on the user information received by the reception unit is a second user different from the first user, perform a payment process for the second user. Alsina states that “[w]hen authorization is needed from a second user, the method continues at block 810 where a notification can be provided to the first user and/or the second user regarding the need to obtain authorization from the second user. In one embodiment, the notification can be displayed to the first user and/or the second user. In another embodiment, the notification can be provided via a visual (e.g., text message) or audio alert. A determination can then be made at block 812 as to whether or not a fingerprint image is received from the second user. In some embodiments, the authorization fails if the fingerprint image is not received within a given time period.” (See paragraph [0062]).

See paragraph [0073]). Thus, the authentication of the second user is what leads to performing of the payment process. The processing unit as taught by Alsina is part of the “processing device 200” stated in paragraph [0033] of Alsina.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Alsina to include a processing unit configured to, when a user authenticated based on the user information received by the reception unit is a second user different from the first user, perform a payment process for the second user. Doing so would provide for an additional security layer in conducting a transaction for a user who is not authorized to make a payment on his or her own.

Regarding claim 2, Sako discloses that the reception unit is configured to, when the reception unit receives the user information, further receive position information of the client terminal. Sako states “[i]n this embodiment, at this time, a calling request to which information on a current location of the mobile phone terminal is added as location information of a spot at which the user calls to and waits for the automatic driving vehicle 1 is transmitted to the automatic driving vehicle 1. In a case where authentication for the caller is succeeded, the automatic driving vehicle 1 moves toward the spot indicated by this location information.” (See paragraph [0040]). Hence, 

Regarding claim 5, Sako discloses that the client terminal includes a photographing unit. Sako states that “[t]he caller transmits this information for authentication to the automatic driving vehicle 1 through the mobile phone network using the mobile phone terminal. As the face image of the caller, one photographed by a camera with which the mobile phone terminal is provided can be used, and other biological information of the caller, which was stored in advance in a memory of the mobile phone terminal, can be used.” (See paragraph [0042]). Sako also discloses that the reception unit is configured to receive a photograph of biometric information, taken by the photographing unit, as the user information. Sako states that “[a]s examples of the information for authentication of the user, which is to be stored in the storing unit for the first user authentication, biological information of the user, such as a face image, a fingerprint, a voice, a vein, an iris or the like of the user, is used. In an example that will be described below, a recent face image of a get-out person is photographed and stored in the storing unit for the first user authentication.” (See paragraph [0050]). Hence, the reception unit or control unit 101 in Sako then receives the user photograph used for biometric authentication in order to verify the user. This is the user information collected and it is taken by the camera of the mobile phone terminal of the user. 

Sako discloses a service providing apparatus configured to provide a predetermined service and a client terminal equipped with a payment function and used by the first user and used to input the user information of a user to which the service is provided.  Sako states that “[f]urther, the taxi user 2C is caused to register his or her own name, address, date of birth, ID, password, telephone number and email address of the mobile phone terminal, credit card information, and settlement information such as bank account information of a financial institution. Moreover, as well as the first embodiment, an application program programmed to access the taxi allocation managing server 7 and transmit a request to allocate a taxi thereto together with his or her own current location is provided from the taxi company to the mobile phone terminal of the user 2C who becomes a member and installed.” (See paragraph [0144]). The taxi allocation managing server is a service providing apparatus that is used to provide the taxi service for a user. User information is then input to access this service by a user.

Regarding claim 8, Sako discloses that the service providing apparatus is configured to provide a vehicle allocation service on allocation of a vehicle. Sako states that “[f]urther, the taxi user 2C is caused to register his or her own name, address, date of birth, ID, password, telephone number and email address of the mobile phone terminal, credit card information, and settlement information such as bank account information of a financial institution. Moreover, as well as the first embodiment, an application program programmed to access the taxi allocation managing server 7 and transmit a request to allocate a taxi thereto together with his or her own current Sako discloses that the client terminal includes a photographing unit. Sako states that “[t]he caller transmits this information for authentication to the automatic driving vehicle 1 through the mobile phone network using the mobile phone terminal. As the face image of the caller, one photographed by a camera with which the mobile phone terminal is provided can be used, and other biological information of the caller, which was stored in advance in a memory of the mobile phone terminal, can be used.” (See paragraph [0042]). Sako discloses that the payment service apparatus is configured to, when allocation of a vehicle is arranged by using the vehicle allocation service, identify the second user by using a photo image of authentication print, taken by the photographing unit and held by the second user, the authentication print being printed in advance. Sako states “[i]n this embodiment, at this time, a calling request to which information on a current location of the mobile phone terminal is added as location information of a spot at which the user calls to and waits for the automatic driving vehicle 1 is transmitted to the automatic driving vehicle 1. In a case where authentication for the caller is succeeded, the automatic driving vehicle 1 moves toward the spot indicated by this location information.” (See paragraph [0040]). This is done only after the second user has been authenticated using his photo as verification. 

Sako discloses receiving user information from a client terminal equipped with a payment function and used by a first user. Sako states that “[f]urther, the taxi user 2C is caused to register his or her own name, address, date of birth, ID, password, telephone number and email address of the mobile phone terminal, credit card information, and settlement information such as bank account information of a financial institution. Moreover, as well as the first embodiment, an application program programmed to access the taxi allocation managing server 7 and transmit a request to allocate a taxi thereto together with his or her own current location is provided from the taxi company to the mobile phone terminal of the user 2C who becomes a member and installed.” (See paragraph [0144]). Hence, the user information is stores in a mobile phone (“client terminal”) of the user and then this mobile phone has a payment function to conduct transactions associated with allocating vehicles. Sako discloses executing a process of authenticating a user based on the received user information. Sako states that “[a]s examples of the information for authentication of the user, which is to be stored in the storing unit for the first user authentication, biological information of the user, such as a face image, a fingerprint, a voice, a vein, an iris or the like of the user, is used. In an example that will be described below, a recent face image of a get-out person is photographed and stored in the storing unit for the first user authentication.” (See paragraph [0050]). Hence, the reception unit or control unit 101 in Sako then receives the user photograph used for biometric authentication in order to verify the user. This is the user information collected and it is taken by the camera of the mobile phone terminal of the user. 
Sako may not describe that when the authenticated user is a second user different from the first user, performing a payment Alsina teaches that when a user authenticated is a second user different from the first user, performing a payment process for the second user. Alsina states that “[w]hen authorization is needed from a second user, the method continues at block 810 where a notification can be provided to the first user and/or the second user regarding the need to obtain authorization from the second user. In one embodiment, the notification can be displayed to the first user and/or the second user. In another embodiment, the notification can be provided via a visual (e.g., text message) or audio alert. A determination can then be made at block 812 as to whether or not a fingerprint image is received from the second user. In some embodiments, the authorization fails if the fingerprint image is not received within a given time period.” (See paragraph [0062]). Alsina also states “[w]hen the entered second fingerprint image matches the second reference fingerprint image, the method continues at block 908 where the first user can complete the purchase on the online store.” (See paragraph [0073]). Thus, the authentication of the second user is what leads to performing of the payment process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Alsina so that when a user authenticated is a second user different from the first user, performing a payment process for the second user. Doing so would provide for an additional security layer in conducting a transaction for a user who is not authorized to make a payment on his or her own.

Sako discloses a payment service program for causing a computer to function as the units of the payment service apparatus according to claim 1.  Sako states that “[i]n this regard, in FIG. 11, the functions of the respective units including the get-in customer confirmation authenticating unit 704, the taxi location information managing unit 706, and the customer location detecting unit 707 may be configured as software processing in which the control unit 701 executes programs.” (See paragraph [0177]). Hence, the payment service program is implemented via a software program. In addition, Sako states that “[i]n this regard, in this embodiment, the user of a mobile phone terminal installs in advance an application program for calling the automatic driving vehicle 1 to the mobile phone terminal by which the calling to the automatic driving vehicle 1 is to be carried out.” (See paragraph [0040]). The application program is software that is used to conduct the vehicle allocation service for a user. 

9. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Alsina and further in view of Guan (U.S. Pub. No. 2020/0089859) (hereinafter “Guan”). 
Regarding claim 3, Sako in view of Alsina may not describe that the client terminal is configured to, after the processing unit executes the payment process, delete historical information about the second user. However, Guan teaches describe that the client terminal is configured to, after the processing unit executes the payment process, delete historical information about the second user. Guan states that “[a]fter the device provides the fingerprint information to perform fingerprint See paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Alsina to incorporate the teachings of Guan to include so that the client terminal is configured to, after the processing unit executes the payment process, delete historical information about the second user. Doing so would provide for a more secure process as sensitive user data would not be stored indefinitely at a device. 

10. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Alsina and further in view of Mathew et al. (U.S. Pub. No. 2015/0310470) (hereinafter “Mathew”). 
Regarding claim 4, Sako in view of Alsina may not describe a processing unit is configured to, when the authenticated user is the second user, further return a predetermined bonus to the first user. Sako in view of Alsina teaches authenticating a second user (see above). Mathew teaches a processing unit that is configured to further return a predetermined bonus to the first user. Mathew states that “When the requestor and a lender are matched, directions regarding how to reach the See paragraph [0010]). The reward as taught by Mathew may be considered a bonus as it is an incentive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Alsina to incorporate the teachings of Mathew so that a processing unit is configured to further return a predetermined bonus to the first user. Doing so would provide users with greater incentives to provide their devices for use by others.


11. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Alsina and further in view of Arora et al. (U.S. Pat. No. 8,485,440) (hereinafter “Arora”). 
Regarding claim 6, Sako in view of Alsina may not describe a preprocessing unit configured to, after the user is authenticated and registered, execute a process of generating an authentication code for printing out the authentication print and prompting to print out the generated authentication code. However, Arora teaches a preprocessing unit configured to, after the user is authenticated and registered, execute a process of generating an authentication code for printing out the authentication print and prompting to print out the generated authentication code. Arora states “generating, by the computer processor, a barcode based on the random code; and presenting, by the computer processor to a merchant barcode scanner via a See paragraph [0008]). Therefore, an authentication code is generated and printed out (or displayed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Alsina to incorporate the teachings of Arora so that a preprocessing unit configured to, after the user is authenticated and registered, execute a process of generating an authentication code for printing out the authentication print and prompting to print out the generated authentication code. Doing so would provide users with a simpler way to ensure they are successfully authenticated. 

Prior Art Not Relied Upon
12. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Jiwani et al. (U.S. Pub. No. 2019/0180403) teaches a method and system for allocating vehicles to passengers based on using two separates interfaces for the passenger and driver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Amit Patel/
Examiner Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696